               Case 19-15157-SMG             Doc 153    Filed 04/21/20   Page 1 of 4



                           UNITED STATES BANKRUTPCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

In re:
FRED JAMES HESSLER
                                                              Chapter 13
                                                              Case No.: 19-15157-SMG
         Debtor.
                                         /


               DEBTOR’S RESPONSE IN OPPOSITION TO THE MOTION FOR
              IMPOSITION OF SANCTIONS AGAINST THE DEBTOR AND HIS
                  ATTORNEY PURSUANT TO BANKRUPTCY RULE 9011


         Debtor, Fred James Hessler (the “Debtor”), by and through its undersigned counsel, hereby

files its Response in Opposition to the Motion for the Imposition of Sanctions Against the Debtor

and his Attorney Pursuant to Bankruptcy Rule 9011 and in support thereof, states as follows:

                                         STETEMENT OF FACTS

         1.     The legal doctrine of ex turpi causa non oritur actio, from a dishonorable cause an

action does not arise, is well suited to this matter.

         2.     BCSS, LTD. d/b/a Tri-County Truck & Equipment’s, (“Tri-County”) Motion for

Sanctions is replete with misstatements of fact and law. The only truth in its quest for sanctions is

that the Motion for Turnover and the Motion for Contempt were not served on an officer. However,

the notice of every pleading was served upon Tri-County and as such it received actual notice of

all relevant matters.

         3.     Tri-County emailed undersigned demanding he vacate the Order Sanctioning and

the Final Judgement because it claims to not have been served the Motions for Turnover and

Contempt. However, the Order Sanctioning and the Final Judgement were both properly noticed

via process server [ECF Nos 96 & 104]. Despite proper service, Tri County failed to appear at the
                                                   1
               Case 19-15157-SMG          Doc 153     Filed 04/21/20     Page 2 of 4



 Show Cause Hearing and a servicer manager appeared on its behalf at the Evidentiary Hearing.

       I.      Tri-County’s Motion Fails to meet the minimal requirements under Federal Rules of
               Bankruptcy Procedure Rule 9011.

        4.      Bankruptcy Rule 9011 governs representations to the court and requires that filings

 are “not being presented for any improper purpose . . . the claims, defenses, and other legal

 contentions therein are warranted by existing law,” and that, “the allegations and other factual

 contentions have evidentiary support” Fed. R. Bankr. P. 9011(b).

        5.      Tri-County fails to demonstrate that the pleadings warrant 9011 sanctions and

 further fails to meet its burden under Rule 9011. The Debtor’s pleadings were not presented for

 improper purposes and his claims were warranted by existing law. “[T]he bankruptcy code permits

 sanctions only if the objectionable court paper is signed in violation of the rule.” In re Mroz, 65

 F.3d 1567, 1572 (11th Cir. 1995). ‘“Accordingly, the court’s inquiry should only focus on the

 merits of the pleading gleaned from the facts and law.’” Id. (citing Jones v. Int’l Riding Helmets,

 Ltd., 49 F.3d 692 (11th Cir. 1995). Simply put, the allegations against the Debtor and undersigned

 are not sanctionable as Tri-County’s Motion is void of any allegations as to the merits of the

 Debtor’s pleadings. .

        6.      Tri-County cites to Turner v. Sungard Bus. Systems, Inc., 91 F.3d 1418 (11th Cir.

 1996) but fails to quote any portion of the case or how it relates to the facts in the present case.

 The Turner court found that the attorney:

        knew from the moment he began representing Plaintiff that his claim was meritless (2) at
        the pretrial conference, Penick represented that he had evidence to support Plaintiff's claim
        that the job at issue had been filled though no such evidence was ever presented to the
        court, and (3) after taking Zales' deposition, Penick had to know that the case was without
        a factual basis but failed to dismiss it, thereby forcing Sungard (and the court) to expend
        time and money on a summary judgment motion.

Id. at 1422. Not a single of the Turner facts, which Tri-County cites, are relevant to the current

matter before the Court. The Eleventh Circuit stated that; “only those claims without any factual or

                                                  2
               Case 19-15157-SMG             Doc 153   Filed 04/21/20    Page 3 of 4



legal basis whatsoever are sanctionable” In re Ballato, 183 B.R. 955 (Bankr. M.D. Fla. April 7,

1995) Citing Davis v. Carl, 906, F.2d 533, 538 (11th Cir. 1990). The record is deplete of facts to

warrant that the undersigned petitioned the Court for a relief that is not supported by existing law

or that it was filed for improper purpose.

        7.      Furthermore, the filing of a 9011 motion is improper when the “offending motion”

 has been ruled on by the court. The Eleventh Circuit agreed “with the Second, Fourth, and Sixth

 Circuits that the service and filing of a motion for sanctions ‘must occur prior to final judgement

 or judicial rejection of the offending’ motion.” In re Walker, 532 F.3d 1304, 1309 (11th Cir. 2008).

 Here, the Court entered a final judgement and the sanctions Tri-County seeks is not warranted

 under Rule 9011.

        8.      When moving for sanctions, the “party who moves for sanctions under Bankruptcy

 Rule 9011 must follow a two-step process . . . [t]he party first must serve the motion on the

 opposing party” In re Walker, 532 F.3d 1304, 1308 (11th Cir. 2008). Bankruptcy Rule 9011

 requires the motion “shall be served as provided in Rule 7004.” Fed. R. Bankr. P. 9011(c). Tri-

 County’s Certificate of Service of its 9011 Motion fails to satisfy the criteria established under

 Bankruptcy Rules 9011 and 7004.

        9.      Rule 9011(c)(1)(A) grants the Court the discretion to award the prevailing party

 reasonable attorney fees and expenses. In Gulf Coast Orthopedic Ctr. Inc., the court denied a

 movant’s 9011 motion and subsequently awarded the prevailing party reasonable expenses and

 attorney’s fees. 297, B.R. 861, 864 (Bankr. M.D. Fla. July 10, 2003). Should undersigned prevail

 in opposing Tri-County’s Rule 9011 Motion, it requests the Court award reasonable costs and

 attorney’s fees.


               WHEREFORE, the Debtor, Fred James Hessler, Rachamin Cohen, Esq. and Cohen

 Legal Services, P.A. respectfully requests the entry of an Order by the Court i) the Motion for the
                                                  3
                Case 19-15157-SMG                Doc 153       Filed 04/21/20         Page 4 of 4



Imposition of Santions Against the Debtor and his Attorney Pursuant to Rule 9011; ii) awarding

attorney’s fees and cost incurred by the Debtor in opposing the Motion, and; iii) granting any

further relief this Court deems just and proper.



                                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
Notice of Electronic Filing or E-Mail this 21st day of April, 2020 and to all parties listed below.

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in
Local Rule 2090-1(A).


                                                      Respectfully submitted,
                                                     COHEN LEGAL SERVICES, P.A.
                                                     Rachamin “Rocky” Cohen
                                                     Attorney for the Debtor
                                                     12 SE 7th Street, Suite 805
                                                     Fort Lauderdale, Florida 33301
                                                     Telephone: 305-570-2326
                                                     Email:Rocky@lawcls.com

                                                     By:__/s/Rachamin Cohen
                                                      Rachamin Cohen
                                                      Fla. Bar No. 96305

VIA USPS:
Bachrodt, Louis CIII
1801 West Atlantic Boulevard
Pompano Beach, FL 33069

Tri-County Truck & Equipment
1801 W Atlantic Blvd
Pompano Beach, FL 33069

BCSS Ltd.
c/o Law Office of Mark S. Roher, P.A.
150 S. Pine Island Road, Suite 150
Plantation, FL 33324




                                                          4
